Citation Nr: 1804783	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-33 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to December 9, 2016, and greater than 20 percent thereafter for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating greater than 10 percent prior to December 9, 2016, and greater than 20 percent thereafter for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from January 1965 to October 1968, including in the Republic of Vietnam from October 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted, in pertinent part, the Veteran's claims of service connection for peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity, assigning separate 10 percent ratings effective March 7, 2011.  This decision was issued to the Veteran and his service representative in March 2012.  The Veteran disagreed with this decision later in March 2012.  He perfected a timely appeal in December 2013.

In a February 2017 rating decision, the RO granted separate 20 percent ratings effective December 9, 2016, for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity.  Because the initial staged ratings assigned to these disabilities are not the maximum ratings available, both claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve throughout the appeal period.

2.  The record evidence shows that the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve throughout the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating effective March 7, 2011, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017).

2.  The criteria for an initial 20 percent rating effective March 7, 2011, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the evidence supports granting separate initial 20 percent ratings effective March 7, 2011, for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity.  The Veteran contends that each of these service-connected disabilities are more disabling than currently (and initially) evaluated throughout the appeal period.  The Board agrees, finding that the evidence shows that each of these disabilities warranted a separate initial 20 percent rating throughout the appeal period under DC 8520.  See 38 C.F.R. § 4.124, DC 8520 (2017).  The Board notes initially that the Veteran filed his original service connection claims for peripheral neuropathy in each of his lower extremities in statements on a VA Form 21-4138 which was dated on March 7, 2011, and date-stamped as received by VA that same day.  The Board next notes that, prior to filing his original service connection claims in March 2011, the Veteran was incarcerated following a felony conviction from October 2003 to January 2011.  His outpatient treatment records from this period of incarceration were received by the VA in May 2011 after he filed his original claims.  A review of these outpatient treatment records dated during the Veteran's period of incarceration shows that he was diagnosed and treated for peripheral neuropathy of the bilateral lower extremities beginning in 2008 while he was incarcerated.

A review of the Veteran's Social Security Administration (SSA) records which were date-stamped as received by VA on July 1, 2011, shows that, on private outpatient treatment in March 2011, the Veteran's complaints included worsening numbness and pain in both feet and an "electrical shock type of pain in the feet."  He stated that his worsening bilateral foot pain forced him to sit down.  "Any exertion causes severe pain in the feet."  Physical examination showed a normal gait, no lower extremity edema, an ability to appreciate pinprick sensations in the bilateral lower extremities, intact position and vibration sense in both feet, and a reported inability to walk on his heels and toes.  The impressions included diabetic peripheral neuropathy with "symptoms of neuropathy in the lower extremities."

On VA examination in November 2011, the Veteran's complaints included "numbness and alternating burning pain or persistent coldness in both feet and ankles shortly after starting treatment in 2005 for diabetes."  The Veteran reported that these symptoms improved following a 50-pound weight loss due to diet control and exercise in the next 2-3 years.  He also reported that recent weight gain resulted in occasional sharp pains in each of his feet.  He further complained of mild intermittent pain, moderate paresthesias, and severe numbness of the bilateral lower extremities.  A history of peripheral neuropathy was noted.  Physical examination showed a poor tiptoe and heel walk with complaints of unsteady balance rather than foot or joint pain, an inability to tandem walk, symmetrical lower extremity joints with no muscle atrophy, no leg skin stasis changes, and no ankle pitting edema, normal motor strength of the bilateral lower extremities, normal sensation over the knees, ankles, thighs, and lower legs, decreased sensation over the feet and toes, decreased vibration sensation of the bilateral lower extremities, no muscle atrophy, no diabetic skin changes in the feet, moderate incomplete paralysis of the bilateral sciatic nerves, and normal bilateral femoral nerves.  The diagnoses included bilateral lower extremities diabetic peripheral neuropathy.

In statements on his March 2012 notice of disagreement, the Veteran asserted that his service-connected peripheral neuropathy of the bilateral lower extremities prevented him from going on walks, shopping, or exercising due to his extreme bilateral lower extremity pain.  

In a July 2012 letter, a VA nurse practitioner stated that she had been treating the Veteran since March 2011 for peripheral neuropathy.  The Veteran reported "experiencing electric like sensations in his legs at that time which affects his mobility and his activities of daily living."  He also reported worsening neuropathy in his feet.  He took Gabapentin, Topamax, and Tramadol for his neuropathy.

On VA outpatient neurology consult in January 2013, the Veteran's complaints included worsening symptoms of diabetic neuropathy which were not controlled on Topamax 150 mg four times daily.  The Veteran had increased his Gabapentin dose 2 weeks earlier to 600 mg three times daily.  Physical examination showed decreased sensation to light touch and pinprick in the distal feet, left side worse than right side.  The impression was "diabetic neuropathy with electric-shock like pains and numbness, pain uncontrolled."  The VA neurologist recommended that the Veteran continue taking his higher dose of Gabapentin and discontinue taking Topamax "since it seems to be not helping."

The Veteran's more recent VA outpatient treatment records dated since January 2013 show ongoing complaints of and treatment for diabetic peripheral neuropathy of the bilateral lower extremities.  These records also indicate that, despite the Veteran's ongoing complaints of pain associated with peripheral neuropathy of the bilateral lower extremities, these service-connected disabilities were considered to be stable by multiple VA clinicians who treated him for these complaints during this time period.

On VA diabetic-sensory peripheral neuropathy Disability Benefits Questionnaire (DBQ) in February 2017, the Veteran's complaints included tingling, numbness, and aching followed by itching in the legs "when tingling goes away," intermittent shooting pain mostly in the second toe of the left foot, and intermittent burning to both feet.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the bilateral lower extremities showed moderate paresthesias, moderate numbness, and severe intermittent pain, 4/5 muscle strength on bilateral knee extension, 5/5 muscle strength on bilateral knee flexion, 4/5 muscle strength on bilateral ankle plantar flexion and dorsiflexion, decreased reflexes in the bilateral knees, normal reflexes in the bilateral ankles, normal sensation in the knees/thighs, decreased sensation in the ankles/feet, normal position sense, decreased vibration sense and cold sensation, hair loss in the lower 2/3 of the legs bilaterally below the knees, moderate incomplete paralysis of the bilateral sciatic nerves, and normal femoral nerves bilaterally.  The Veteran walked with a cane and had an antalgic gait.  He also wore bilateral ankle fixation orthotics.  

The Veteran contends that his service-connected peripheral neuropathy of the left lower extremity and service-connected peripheral neuropathy of the right lower extremity are both more disabling than currently (and initially) evaluated.  The Board agrees, finding that the record evidence supports assigning separate 20 percent ratings effective March 7, 2011, for each of these service-connected disabilities.  See 38 C.F.R. § 4.124a, DC 8520 (2017).  The Veteran consistently has reported throughout the appeal period that his service-connected peripheral neuropathy in each of the bilateral lower extremities is more disabling than currently (and initially) evaluated.  The record evidence supports his assertions, showing that each of these disabilities is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520) throughout the appeal period.  Id.  The Board observes that, because the Veteran was incarcerated following a felony conviction until just prior to filing his currently appealed claims on March 7, 2011, he is not entitled to more than a 10 percent rating for his service-connected disabilities during his period of incarceration (which ended in January 2011).  See 38 U.S.C. § 1114(a) (West 2012); 38 C.F.R. § 3.665(d)(1) (2017).  Nevertheless, both of the VA examinations conducted during the appeal period (which began when he filed his original service connection claims on March 7, 2011) show that he experiences, at worst, moderate incomplete paralysis of the sciatic nerves in each of his lower extremities.  There is no indication that he experiences either moderately severe or severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, or complete paralysis of the sciatic nerve in either of his lower extremities at any time during the appeal period such that an initial rating greater than 20 percent is warranted for either of the Veteran's service-connected disabilities at any time during the appeal period.  See 38 C.F.R. § 4.124a, DC 8520 (2017).  The Board acknowledges that the Veteran has complained of experiencing severe constant bilateral leg and foot pain throughout the appeal period.  The Board also acknowledges that the Veteran's most recent VA examination in February 2017 documented the presence of severe intermittent pain of the bilateral lower extremities and full extension of the bilateral knees.  The record evidence does not support his assertions regarding severe constant pain, however, and shows instead that he experiences, at worst, moderate incomplete paralysis of the sciatic nerves of the bilateral lower extremities.  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for separate 20 percent ratings effective March 7, 2011, for service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity have been met.


ORDER

Entitlement to a 20 percent rating effective March 7, 2011, for peripheral neuropathy of the left lower extremity is granted.

Entitlement to a 20 percent rating effective March 7, 2011, for peripheral neuropathy of the right lower extremity is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


